Title: From George Washington to William Dent Beall, 4 November 1781
From: Washington, George
To: Beall, William Dent


                  
                     Sir,
                      4 November 1781
                  
                  The detachment which you command, & which from the short time they have to remain in Service (according to the terms of their Enlistment) cannot with propriety be sent to the Southern Army—is to be employed in guarding the British & German hospital at Gloucester—& aiding their removal to Fredericksburg when means are providd for this purpose.
                  As the Deputy Comy of Prisoners Mr Duree, will have the direction of this business (under the authority of the Governor or Lt Governor of the State) you will regulate your conduct by his requests.
                  After this Service is performed you will March your detachment into the State of Maryland and have it discharged by Genl Smallwood or other proper authority taking especial care that the Arms, accoutrements and every species of Public property is carefully surrendered.  Given at Head Qrs this 4th day of Novr 1781.
                  
                     Go: Washington
                  
               